                                                                                JS-6
1    BLANK ROME LLP
     Scott E. Wortman (Admitted Pro Hac Vice)
2    SWortman@BlankRome.com
     The Chrysler Building
3    405 Lexington Avenue
     New York, NY 10174-0208
4    Telephone: (212) 885-5000
     Facsimile: (212) 885-5001
5
     Cheryl S. Chang (SBN 237098)
6    Chang@BlankRome.com
     Jessica A. McElroy (SBN 299919)
7    JMcElroy@BlankRome.com
     2029 Century Park East, 6th Floor
8    Los Angeles, CA 90067
     Telephone: (424) 239-3400
9    Facsimile: (424) 239-3434
10   Attorneys for Defendant,
     AQUA FINANCE, INC.
11
12                         UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   Ariel Camille Portley                           Case No. CV 18-3393-GW(RAOx)
15                               Plaintiff,          ORDER STIPULATION FOR
                                                     DISMISSAL WITH PREJUDICE
16          vs.
17   Aqua Finance, Inc.                              Judge: Hon. George H. Wu
18                               Defendant.          Complaint Filed: March 9, 2018
                                                     Trial Date:      None Set
19
20
21
22
23
24
25
26
27
28

     152162.01201/113351154v.1
                        [PROPOSED] ORDER STIPULATION FOR DISMISSAL WITH PREJUDICE
1           The Court, having considered the Stipulation for Dismissal (the
2    “Stipulation”), and good cause appearing thereof, ORDERS AS FOLLOWS:
3           1.     The Stipulation is GRANTED.
4           2.     The above-entitled action is hereby dismissed with prejudice, with
5    each party to bear their own attorneys’ fees, costs, and expenses.
6           3.     The Court will retain jurisdiction to enforce an agreement between the
7    Parties.
8           IT IS SO ORDERED.
9
     Dated: November 28, 2018
10
                                               Honorable George H. Wu
11                                             United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     152162.01201/113351154v.1                      2
                        [PROPOSED] ORDER STIPULATION FOR DISMISSAL WITH PREJUDICE
